Citation Nr: 0725212	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  06-18 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen the veteran's claim for service 
connection for a right eye disorder.

2.  Entitlement to service connection for a right eye 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to October 
1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

In January 2007, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.  The veteran submitted additional evidence at 
the hearing and waived initial consideration of the evidence 
by the RO.  See 38 C.F.R. § 20.1304(c) (2006).

The issue of entitlement to service connection for a right 
eye disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence received since the unappealed rating decision of 
April 2003 denying service connection for a right eye 
disorder includes evidence that is not duplicative or 
cumulative of the evidence previously of record and is 
sufficient to raise a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  An April 2003 rating decision, denying the veteran's 
claim for entitlement to service connection for a right eye 
disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
April 2003 rating decision to reopen the previously denied 
claim seeking service connection for a right eye disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

The Board notes that it is reopening the claim for 
entitlement to service connection for a right eye disorder, 
which is a favorable determination.  Additionally, the Board 
is remanding the claim for additional development and 
adjudicative action.  Therefore, it need not go into whether 
VA has met its duties to notify and assist the veteran in 
connection with this claim, as the purpose of the remand will 
be to meet such duties.

II. New and Material Evidence

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995); aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Furthermore, if the Board finds that new 
and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  Consequently, the first issue 
that must be addressed by the Board is whether the previously 
denied claim ought to be reopened.  38 U.S.C.A. § 5108.  In 
general, Board decisions which are unappealed become final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).  

The legal standard of what constitutes "new and material 
evidence" was amended in August 2001 and applies 
prospectively to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified 
at 38 C.F.R. § 3.156(a)).  Here, the application to reopen 
the claim for service connection for a right eye disorder was 
filed after August 2001, and thus the amended standard 
applies.  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran contends that he has a right eye disorder as a 
result of his active military service.  

Service connection for a right eye disorder was denied by the 
RO in a December 1994 rating decision.  The relevant evidence 
of record at that time included VA treatment records, private 
medical records, and the veteran's application for benefits.  
The veteran properly substantiated an appeal, and in May 1998 
the Board denied his claim.  During the appellate period, 
some of the veteran's service medical records were obtained.  
These records did not include an entrance or separation 
examination, but did show that the veteran had an ulcer of 
the right cornea and a diagnosis of herpetic keratitis of the 
right eye and left eye during service.  Additionally, the 
veteran appeared before a member of the Board and offered 
testimony stating that he did not remember having a 
separation examination and that he did not seek treatment for 
his eyes after service until 1988 as he could not afford the 
costs involved.  The Board denied the claim as the only 
evidence of any nexus between the veteran's in service eye 
problems and his current eye problems was his own testimony.  
The Board further explained that there was no competent 
medical evidence linking the current condition to the 
veteran's service.  The veteran did not appeal this decision; 
therefore, it is final.  See 38 C.F.R. § 20.1100.  

After the veteran submitted additional VA outpatient records 
from 1993 through 1996, the RO denied reopening the veteran's 
claim as the evidence was not new and material.  The veteran 
was notified of the April 1999 decision and his appellate 
rights, and he did not file a timely notice of disagreement.  
Therefore, that decision is final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  In January 2003, 
the veteran submitted a statement requesting VA reopen his 
claim.  This request was denied by an April 2003 rating 
decision as the veteran had not submitted new and material 
evidence.  The only evidence received by VA was the veteran's 
claim.  The veteran was notified of this decision and his 
appellate right, and he did not file a timely notice of 
disagreement.  Therefore, that decision is final.  See id.  
This is the last final denial of the veteran's claim.

Since the April 2003 decision, the veteran has submitted new 
evidence, including a June 2006 letter from a private 
physician stating that "the most likely cause of the 
decreased vision in [the veteran's] right eye is his previous 
herpes virus infection," which relates to an unestablished 
fact necessary to substantiate the claim for entitlement to 
service connection for a right eye disorder.  See 38 C.F.R. 
§ 3.156(a).  One of the bases for the denial of service 
connection for a right eye disorder in April 2003 was that 
the veteran had not submitted evidence that a current right 
eye disorder was caused by the veteran's service.  Therefore, 
this evidence establishes a new fact and cures the defect of 
the specified basis for the denial of service connection, and 
thus constitutes new and material evidence.  See id.  
Accordingly, the claim is reopened.  

As stated above, the Board finds that additional development 
is warranted, which development is addressed below.  


ORDER

New and material evidence having been submitted, the petition 
to reopen the claim for service connection for a right eye 
disorder is allowed.  To this extent, the claim is granted.


REMAND

The veteran asserts that he has a right eye disorder as a 
result of his active military service.  The veteran has not 
been given a VA examination to determine the severity and 
etiology of any right eye disorder.  

Under the law, an examination or opinion is necessary to make 
a decision on the claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002), 38 C.F.R. § 3.159(c)(4)(i) (2006).   

In this case, the veteran has submitted multiple opinions 
from medical professionals showing that he currently has a 
right eye disorder.  The available service medical records 
show that in September 1975, the veteran had an ulcer of the 
right cornea, and that he was diagnosed with herpetic 
keratitis of the right eye.  The Board notes that the service 
medical records show a diagnosis of herpetic keratitis for 
both the right and left eyes, and it is unclear if the 
veteran had this condition in one eye or both.  In June 2006, 
a private physician opined that the most likely cause of the 
decreased vision in the veteran's right eye is his previous 
herpes virus infection.  The Board finds that the first three 
elements in McLendon have been met.  

Varying medical opinions have attributed the veteran's 
decreased vision to a refractive error, amblyopia, and a 
herpes virus infection.  As there is contradiction between 
the medical evidence as to the cause of the veteran's current 
right eye disorder and no indication that any physician has 
performed a comprehensive review of all of the veteran's 
medical records, the Board finds that there is insufficient 
medical evidence on file to make a decision and a VA 
examination is warranted.  See id.  

The veteran has indicated that he receives treatment at the 
VA Medical Center in Philadelphia.  The RO/AMC should take 
this opportunity to obtain any relevant outstanding records 
from that facility and any other source adequately identified 
by the veteran.  Also, based on testimony from the veteran 
that he was placed on a P2 profile on account of his right 
eye, any available service physical profiles pertaining to 
the eye should be obtained.   




Accordingly, the case is REMANDED for the following action:

1. After seeking the veteran's assistance 
by requesting that he provide any 
necessary authorization and consent for 
release of information, the RO/AMC should 
obtain any outstanding records of current 
pertinent treatment received for a right 
eye disorder, to the extent possible.  
Specifically, the RO/AMC should obtain any 
outstanding relevant records from the VA 
Medical Center in Philadelphia.  The 
veteran should be allowed an appropriate 
amount of time for response.  

2.  The RO/AMC should obtain any physical 
profiles pertaining to an eye disability 
contained in the veteran's service 
personnel file. 

3.  After any outstanding records are 
added to the claims file (to the extent 
available), the RO/AMC should schedule the 
veteran for an examination to determine 
the nature and severity of any right eye 
disorder(s).  The claims folder should be 
made available to the examiner for review 
before the examination.  

The examiner should provide an opinion as 
to whether the veteran has any current 
right eye disorder(s) that are as likely 
as not (e.g., a 50 percent or greater 
probability) attributable to the veteran's 
service.  Any opinion should be 
accompanied by a written rationale with 
evidence in the claims file and/or sound 
medical principles.

If the examiner finds that any current eye 
disorder preexisted the veteran's service, 
the examiner should provide an opinion as 
to whether or not this condition was 
permanently worsened by the veteran's 
service.  If the examiner cannot offer an 
opinion as to this or any question without 
resort to mere speculation, such should be 
stated in the examination report.   

4.  After completion of the above and any 
additional development of the evidence 
that the RO/AMC may deem necessary, the 
RO/AMC should review the record and 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
record assembled for appellate review.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


